Citation Nr: 1126308	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  09-48 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a left knee disability, claimed as secondary to service-connected right knee arthritis and instability.

2.  Entitlement to an initial disability rating greater than 10 percent for service-connected degenerative arthritis of the right knee.

3.  Entitlement to an initial disability rating greater than 10 percent for service-connected right knee instability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1977 to February 1980.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The RO awarded the Veteran service connection for right knee arthritis in the above-referenced March 2009 rating decision; a 10 percent disability rating was assigned.  Also in March 2009, the RO denied the Veteran's service-connection claim for a left knee disability.  The Veteran disagreed with both of these determinations in an April 2009 Notice of Disagreement.  

During the course of the appeal, the RO awarded the Veteran a separate 10 percent disability rating for right knee instability, effective October 9, 2009.  See the RO's October 2009 rating decision.  In that decision, the Veteran was specifically notified that this separate award "represents a grant of increased benefits for an issue on appeal."  The Veteran made clear his desire to proceed with his appeal on his December 2009 VA Form 9.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated].  The Board will therefore discuss the propriety of both 10 percent initial ratings herein. 

The RO issued a Supplemental Statement of the Case (SSOC) addressing all issues on appeal in June 2010.  The Veteran subsequently submitted additional evidence directly to the Board, accompanied by a written waiver of consideration of such evidence by the agency of original jurisdiction (AOJ).  See the February 16, 2011 Appellant's Brief, page 1; see also 38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  The evidence of record supports a finding that a relationship exists between the Veteran's currently-diagnosed left knee arthritis and his service-connected right knee disabilities.

2.  X-ray evidence documents a diagnosis of degenerative joint disease of the right knee joint.  Medical evidence demonstrates limitation of right knee flexion to 90 degrees and limitation of extension to 7 degrees.

3.  The evidence of record shows that the Veteran's right knee disability has been manifested by lateral instability that is slight in severity, dating from July 17, 2008 and for all times thereafter.  

4.  The competent evidence does not show that the Veteran's service-connected right knee disabilities are so exceptional or unusual that referral for extraschedular consideration by a designated authority is required.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's favor, left knee arthritis was caused or aggravated by the Veteran's right knee disabilities.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

2.  The criteria for the assignment of an initial disability rating for the Veteran's service-connected degenerative arthritis of the right knee, in excess of 10 percent, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010, 5260, 5261 (2010).

3.  The criteria for the assignment of an initial disability rating of 10 percent, but no higher, is warranted for the Veteran's service-connected right knee instability, effective July 17, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010); Fenderson v. West, 12 Vet. App. 119 (1999).
4.  Application of the extraschedular rating provisions is not warranted in this case. 38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).
With respect to the Veteran's service-connection claim for left knee arthritis, the Board need not discuss in detail the sufficiency of the VCAA notification letters of record in light of the fact that the Board is now granting the Veteran's claim.  Any potential error on the part of VA in complying with the provisions of the VCAA as to this issue has essentially been rendered moot by the Board's grant of the benefit sought on appeal.

With respect to the Veteran's initial rating claims, the Board notes that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91; see also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, because service connection for right knee arthritis and instability has already been granted, VA's VCAA notice obligations with respect to the issues of entitlement to a higher initial evaluation for these disabilities are fully satisfied, and any defect in the notice is not prejudicial. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) [where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements].  In any event, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA and under Dingess by a letters mailed in July 2008, August 2008, December 2008 and January 2009.

Concerning VA's duty to assist, the Board notes that the Veteran's service treatment records and post-service VA and private treatment records have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, that could be obtained to substantiate the claims on appeal.  The Board is also unaware of any such outstanding evidence. 

With respect to the examinations conducted in conjunction with this appeal, the Board observes that the findings contained therein are more than adequate to adjudicate the Veteran's claims.  With respect to the Veteran's right knee claims, the Veteran was afforded VA examinations in September 2008, February 2009, October 2009 and June 2010.  These examination reports reflect that each examiner reviewed the Veteran's prior medical history, recorded the Veteran's current complaints, conducted an appropriate examination, and rendered diagnoses and assessments consistent with the other evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions as to the Veteran's right knee arthritis and instability claims has been met.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  As noted above, the Board is granting the Veteran's service-connection claim for left knee arthritis herein.  Thus, no further development is necessary as to that issue.

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of these issues has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran.  

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103 (2010).  The Veteran declined an opportunity for a personal hearing.  

Accordingly, the Board will address the claims on appeal.


Entitlement to service connection for a left knee disability

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002);             38 C.F.R. § 3.303.  

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service- connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran contends that his current left knee disability was proximately caused by, or aggravated by his service-connected right knee arthritis and instability.  

As noted above, to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin, 11 Vet. App. at 512.

In this case, it is undisputed that the Veteran has a current left knee disability.  The Veteran was specifically diagnosed with "chondromlacia and degenerative changes of the left knee" following an MRI at a June 2010 VA examination.  See the June 2010 VA examiner's report, page 6.  It is also undisputed that the Veteran is currently service-connected for arthritis and instability of his right knee.  Thus, Wallin elements (1) and (2) are both satisfied.  

With respect to crucial Wallin element (3), nexus or relationship, there are conflicting medical opinions of record addressing the etiology of the Veteran's left knee disability.  

Arguably against the Veteran's favor is the medical opinion of the June 2010 VA examiner, who upon review of the Veteran's claims folder and examination of the Veteran determined that it was less likely as not that the Veteran's left knee disability was "caused by or permanently aggravated by the veteran's service connected right knee."  See the June 2010 VA examiner's report, page 10.  By way of rationale, the VA examiner noted that he found "no evidence . . . that the veteran had an abnormal gait over a long period of time related to his right knee condition."  Crucially however, the June 2010 VA examiner made no mention of the fact that a prior VA examiner specifically found in September 2008 that the Veteran had an abnormal "atalgic [sic] gait," requiring the use of a cane in his right hand.  See the September 2008 VA examiner's report, page 12.  In this regard, although the June 2010 VA examiner stated he reviewed the Veteran's claims folder before formulating his negative nexus opinion, his opinion was either based on an incomplete review of the Veteran's prior medical history, or included inadequate discussion of the Veteran's prior medical history.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) [the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed].

Arguably in the Veteran's favor is the medical opinion of Dr. W.M.R., who pertinently opined in December 2009 that "if [the Veteran's] right knee, which is the more severe knee, is somewhat limited he does put pressure on the left knee, which could increase his symptoms or accelerate his symptoms on the left side."  See the December 16, 2009 private opinion of Dr. W.M.R.  Subsequently, in September 2010, Dr. W.M.R. similarly wrote that "injury to the right knee certainly does not cause arthritis [in the left] but certainly can accelerate the symptomatology or the amount of arthritis because of overuse."  Although informative, Dr. W.M.R.'s opinions do not specifically address the question at hand in this case-namely, whether the Veteran's service-connected right knee disabilities caused or aggravated the Veteran's current left knee arthritis.  In this regard, Dr. W.M.R.'s opinions are merely speculative in nature, couched in terms of possibility.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) [medical opinions which are speculative, general or inconclusive in nature cannot support a claim].

The only other medical opinion of record is that of Dr. S.C., the Veteran's treating physician.  In a September 2010 letter, Dr. S.C. explained that over time, the Veteran has been "favoring the right knee considerably and walking with a significant limp, and he has developed some arthritic change in his left knee as well, mainly in the patellofemoral joint."  Dr. S.C. pertinently stated the following:

It is my medical opinion that it is at least as likely as not that this left knee arthrosis has developed from the fact that [the Veteran] has been favoring the right knee for so many years.  It is difficult to exactly pinpoint what starts arthritis if there is no specific injury, but I think this is a very viable explanation.  He has no other previous history of injury to the left knee that he has reported to me.

See the September 21, 2010 letter from Dr. S.C.  

Just as the Board is not entirely satisfied with the opinions of the June 2010 VA examiner and Dr. W.M.R., described above, the Board is also not entirely satisfied with Dr. S.C.'s opinion, as the evidence of record in fact includes two documented instances of left knee injuries prior to September 2010-the first, occurring in 1979 during active duty service [left knee strain], and the second, occurring in May 2010 in a motor vehicle accident.  See the Veteran's November 8, 1979 Chronological Record of Medical Care; see also the June 2010 VA examiner's report, page 1.  Crucially however, in a prior medical opinion, the June 2010 VA examiner specifically ruled out any relationship between the Veteran's in-service left knee injury and his current degenerative changes.  See the June 2010 VA examiner's October 2009 examination report, page 11.  Additionally, and significantly, the Veteran sought treatment for his current left knee arthritis disability before he suffered injuries in his recent May 2010 accident.  In this connection, even though Dr. S.C.'s based his September 2010 opinion, in part, on an incorrect assumption that the Veteran had not previously injured his left knee, the other evidence of record clearly demonstrates that the above-described injuries played no role in the Veteran's eventual development of left knee arthritis.  

The Board accordingly finds Dr. S.C.'s opinion to be the most probative opinion of record.  Dr. S.C. supported his opinion with a clinical rationale, and his finding that the Veteran has walked with an abnormal gait for some time has support in the record.  Crucially, Dr. S.C.'s opinion is the only one of record that establishes a specific etiology for the Veteran's left knee disability.  As discussed above, Dr. W.M.R. merely speculated as to the etiology of the Veteran's left knee arthritis, and the June 2010 VA examiner provided no explanation whatsoever of what might have caused the Veteran to develop left knee arthritis besides "common wear and tear."  See the June 2010 VA examiner's October 2009 examination report, page 11.  For the reasons described above, the Board affords the opinions of Dr. W.M.R. and the June 2010 VA examiner little probative value.

Thus, after a review of the evidence as a whole, the Board resolves all doubt in favor of the Veteran and finds that a positive relationship is sufficiently established in the record between the Veteran's service-connected right knee disabilities and the development of his current left knee arthritis.  Element (3) of Wallin is therefore satisfied, and the benefit sought on appeal is accordingly granted.  


Initial rating claims for service-connected right knee instability 
and degenerative arthritis

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2010).

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under          38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran's right knee disabilities are currently rated under 38 C.F.R. §§ 4.71a, 5257 [knee, other impairment of], and Diagnostic Code 5010 [arthritis due to trauma].  Diagnostic Code 5010 directs that arthritis substantiated by x-ray findings be rated under Diagnostic Code 5003 [arthritis, degenerative], which includes consideration of range of motion codes 5260 and 5261 discussed below.  

The medical evidence of record indicates that the Veteran's service-connected right knee disabilities are primarily manifested by pain, limitation of motion and instability, which is congruent with the criteria set out in these diagnostic codes.  Additionally, x-ray reports demonstrate that the Veteran is diagnosed with degenerative joint disease in the right knee.  See the June 2010 VA examiner's report, page 5.  

A veteran who has degenerative arthritis and instability of the knee may receive separate ratings, provided that any separate rating must be based upon additional disability.  See VAOPGCPREC 23-97, citing Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Accordingly, based on the medical evidence demonstrating both instability and arthritis of the right knee, the Board agrees with the RO that separate ratings for the service-connected right knee disabilities under Diagnostic Codes 5010 and 5257 are appropriate.  Further, the Veteran has not indicated that a different method of rating should be employed or that alternative Diagnostic Codes are more appropriate.

Pertinently, there is no evidence of ankylosis, malunion or nonunion of the tibia and fibula, or genu recurvatum.  Thus, Diagnostic Codes 5256, 5262 and 5263 do not apply in this case.

The Board has considered application of Diagnostic Code 5258, pertaining to dislocated semilunar cartilage.  Indeed, the Veteran underwent cartilage-related right knee surgery prior to service in 1975 or 1976.  See the June 2010 VA examiner's report, page 1.  Diagnostic Code 5258 provides for a 20 percent rating where the symptoms include frequent episodes of "locking," pain, and effusion into the joint.  These criteria are conjunctive; all three elements must be met.               See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned].  Although the Board notes that the Veteran has reported, and VA examiners have identified pain and effusion in his right knee, the competent medical and lay evidence of record is devoid of subjective complaints or objective findings of frequent episodes of right knee locking at any time during the appeal period.         See, e.g., the September 2008 VA examiner's report, page 5 [indicating no locking in the past year]; see also the June 2010 VA examiner's report, page 3 [indicating that the Veteran has experienced no locking episodes].  As such, application of Diagnostic Code 5258 is not warranted in this case.

The Board adds that the Veteran cannot be availed by application of Diagnostic Code 5259 [removal of semilunar cartilage, symptomatic] because he is already in receipt of the maximum award allowable under that section, 10 percent, under the diagnostic codes for arthritis and limitation of motion. 

Accordingly, the Veteran's right knee disabilities will continue to be rated under Diagnostic Codes 5257 and 5010 [utilizing Code 5003].

Under Diagnostic Code 5257, the following levels of disability are included:

Recurrent subluxation or lateral instability: 30 % severe; 20 % moderate; 10% slight.

The Board notes that words such as "slight," "moderate," and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2010).

As noted above, Diagnostic Code 5010 directs that traumatic arthritis substantiated by x-ray findings should be rated as degenerative arthritis.  Under Diagnostic Code 5003 [degenerative arthritis], arthritis of a major joint be rated under the criteria for limitation of motion of the affected joint.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 (2010).  For the purpose of rating disabilities due to arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45 (2010).  Where the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application.                   See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

Under Diagnostic Code 5260, limitation of flexion of the leg provides a non-compensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.
Under Diagnostic Code 5261, limitation of extension of the leg provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.

Under Diagnostic Codes 5260 and 5261, a veteran may receive separate ratings for limitations in both flexion and extension.  See VAOPGCPREC 9-2004.

Schedular rating

(i).  Diagnostic Code 5257 [knee subluxation and instability]

The Veteran's service-connected right knee instability is currently rated 10 percent disabling.  To warrant a 20 percent disability rating under Diagnostic Code 5257, the evidence must demonstrate that subluxation and/or instability of the knee exists that is moderate.  As noted above, the word "moderate" is defined as "of average or medium quality, amount, scope, range, etc."

The Veteran has made it clear to his care providers that his right knee disability manifests in constant right knee pain, swelling, and instability.  See, e.g., the June 2010 VA examiner's report, page 2.  He has asserted that his right knee "gives out" at times, and that he uses a knee brace for stabilization.  See, e.g., the September 2008 VA examiner's report, page 5.  The Board finds no reason to doubt these statements.  Indeed, the Veteran is competent to report as to observable symptomatology.   See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Pertinently, the medical evidence of record, to include the Veteran's most recent June 2010 VA examination report, confirms that the Veteran experiences right knee pain, instability, giving way, and that he wears a knee brace.  See the June 2010 VA examiner's report, page 3.  Significantly however, although it is clear from the record that the Veteran's right knee gives way at times, the evidence does not reflect that any instance of giving way has been so severe as to require immediate medical attention or treatment.  Indeed, the Veteran admitted at a September 2008 VA examination that he has not had any injuries to the right knee that he sought medical evaluation for since his military discharge, although he did feel that he reinjures the knee when it gives way.  See the September 2008 VA examiner's report, page 5.  

More significantly, when the June 2010 VA examiner tested the Veteran's the cruciate and collateral ligaments upon examination in October 2009, he specifically characterized the Veteran's knee instability as "mild" in severity, based on findings of mild posterior movement of the tibia at 30 and 90 degrees of flexion, and mild valgus instability at normal at a neutral position and at 30 degrees of flexion.  The examiner noted no other tendon, bursae or knee abnormalities at that time.  See the June 2010 VA examiner's October 2009 examination report, page 5.  Although the VA examiner acknowledged the Veteran's right knee instability upon examination again in June 2010, he did not alter his prior assessment as to its severity.  

The June 2010 examiner's assessments [both in October 2009 and June 2010] are consistent with the findings outlined in the Veteran's private treatment reports of record, which similarly do not reflect that the Veteran has instability of the right knee that could be considered "moderate" or "severe."  Indeed, Dr. W.M.R. pertinently noted upon examination of the Veteran's right knee in December 2009 that "[t]here is some mild pseudolaxity medially with varus and valgus motion," and that the Veteran has "some pain but really not a lot of instability except for some pseudolaxity on the medial collateral ligament side with valgus."                  See the December 1, 2009 private treatment report of Dr. W.M.R.  The Board adds that no examiner, either VA or private, has indicated that the Veteran experiences right knee subluxation.

Based on the evidence of record as a whole [to include the Veteran's own descriptions of his right knee instability, and the VA and private medical reports discussed above], it is clear that the Veteran's right knee disability currently manifests in instability.  However, the objective medical evidence of record specifically indicates that the Veteran's right knee instability is no more than mild, minor, or slight in degree.  While the Board has no doubt that that the Veteran's right knee will occasionally give out, in the absence of any confirmation of moderate or severe instability problems associated therewith by the medical evidence of record, the Board cannot characterize the disability as "moderate," or "severe."  

Accordingly, based on the evidence of record, the Board finds that the Veteran's right knee instability is properly described as "slight" under the criteria of Diagnostic Code 5257.  To the extent that the Veteran may contend otherwise, his self-reports are outweighed by the recent medical evidence, which indicates that there is only mild right knee instability.

(ii).  Diagnostic Code 5010 and 5003 [arthritis]

The Veteran is currently assigned a 10 percent disability rating for degenerative joint disease of the right knee.  As was explained above, Diagnostic Code 5010 directs arthritis by x-ray findings to be rated under Diagnostic Code 5003.  Under Code 5003, arthritis is rated based upon limitation of motion of the knee, with a 10 percent rating to be assigned if there is x-ray evidence of arthritis and limitation of motion is noncompensable under Diagnostic Codes 5260 and 5261.  In order to merit a higher disability rating for arthritis, limitation of flexion or extension must be demonstrated pursuant to Diagnostic Codes 5260 or 5261.  See 38 C.F.R.             § 4.71a, Diagnostic Codes 5010, 5003, 5260, 5261 (2010).

As indicated above, the Veteran was afforded a VA joints examination in June 2010 to determine the severity of his right knee disability.  Range of motion studies conducted during the Veteran's VA examination indicated that his right knee flexion was to 95 degrees, and right knee extension was "normal."  See the June 2010 VA examiner's report, page 5.  Prior examinations administered during the appeal period demonstrate that the Veteran's flexion and extension at their worst were to 90 degrees, and to 7 degrees respectively.  See the October 2009 VA examiner's report, pages 6 and 7.

Under 38 C.F.R. § 4.71, Plate II, normal range of motion for the knee is zero degrees extension and 140 degrees flexion.  However, Diagnostic Code 5260 contemplates a noncompensable evaluation where there is limitation of knee flexion to 60 degrees, which is far exceeded by the 95 and 90 degrees recorded in the Veteran's recent medical records.  There is no evidence which indicates a greater limitation of flexion currently exists.  Accordingly, an increased disability rating cannot be assigned based on Diagnostic Code 5260.

Diagnostic Code 5261 contemplates a noncompensable evaluation with a limitation of knee extension to 5 degrees, a 10 percent rating with a limitation of extension to 10 degrees, and a 20 percent rating with limitation to 20 degrees.  As noted above, an October 2009 VA examiner specifically noted that the Veteran's right knee extension was to 7 degrees, which is the worst documented limitation of extension of record during the appeal period.  Most recently, the Veteran's right knee extension was evaluated as "normal."  See the June 2010 VA examiner's report, page 5.  There is no evidence of record indicating that a greater limitation of extension currently exists.  Thus, an increased disability evaluation cannot be assigned under Diagnostic Code 5261 either.

For the reasons set out above, under Diagnostic Codes 5260 and 5261 respectively, the limitation of right knee movement exhibited by the Veteran is not so significantly impaired or limited as to indicate a compensable evaluation under either Diagnostic Code.

Where x-ray evidence of degenerative arthritis is presented, but the loss of range of motion is noncompensable, a 10 percent disability rating will be assigned.  So it is in this case.  Accordingly, an increased disability rating is not warranted.

DeLuca considerations

In DeLuca, the Court held that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010).

With respect to the rating under Diagnostic Code 5257, the Court has held that where a diagnostic code is not predicated on a limited range of motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Such is the case with Diagnostic Code 5257.

However, the provisions of 38 C.F.R. § 4.40 and § 4.45 are for consideration in this case with respect to the rating under Diagnostic Code 5003.

The Veteran has complained of right knee pain with limited mobility, swelling, and weakness.  The Board finds no reason to disbelieve the Veteran's subjective complaints.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Board believes, based on a evaluation of the evidence as a whole, such symptoms are adequately compensated via the 10 percent disability rating now assigned, and do not warrant the assignment of a higher disability level.  The Board acknowledges that at both the October 2009 and June 2010 VA examinations, the examiner noted that the Veteran did experience pain following repetitive motion.  Crucially however, the examiner also noted at both examinations that the Veteran experienced no additional limitations after three repetitions of range of motion.  See both the October 2009 and June 2010 VA examiner's reports respectively.   Indeed, the actual results of the range of motion testing during the appeal period show that the Veteran has forward flexion to at least 90 degrees, and has limitation of extension to at most 7 degrees, with no additional limitation on repetition.  While it is clear that the Veteran experiences some function loss due to his pain, such loss does not closely approximate the criteria contemplated by the assignment of a higher disability rating under 38 C.F.R. §§ 4.40 and 4.45.  

Thus, there is no basis on which to assign a higher level of disability based on       38 C.F.R. §§ 4.40 and 4.45.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.

In this case, the Veteran's right knee arthritis has been assigned a 10 percent rating since the effective date of service connection, July 17, 2008.  As noted above, during the adjudication of the Veteran's initial rating claim for arthritis, the RO awarded the Veteran a separate 10 percent rating for right knee instability, effective October 9, 2009-the date upon which a VA examiner first characterized the Veteran's right knee instability as "mild."  The RO specified that this separate award represented a grant of increased benefits for the Veteran's original initial rating claim for right knee arthritis.  See the RO's October 2009 rating decision, page 1.

Concerning the Veteran's right knee arthritis, after a careful review of the record the Board can find no credible evidence to support a finding that the Veteran's right knee arthritis disability picture was more or less severe during the appeal period.  Indeed, the Veteran has pointed to none.  As noted above, the Veteran has not exhibited severe enough limitation of motion [in flexion or extension] of the right knee at any time since he was initially awarded service connection to warrant the assignment of a disability rating other than the currently-assigned 10 percent.  Accordingly, there no basis for the assignment of staged ratings with respect to the Veteran's right knee arthritis.

Concerning the Veteran's right knee instability, the evidence of record clearly shows that the Veteran experienced such instability at the time he filed his original claim for service connection in July 2008.  Indeed, at his first VA examination in September 2008, the VA examiner pertinently noted that the Veteran's right knee "gives way," is "weak" and "unstable."  The examiner additionally noted that the Veteran wears a right knee sleeve for support, and uses a cane for ambulation.     See the September 2008 VA examiner's report, page 5.  As discussed in detail above, although the evidence of record at no point suggests that the Veteran's right knee instability was more than "mild" or "slight" in severity at any time during the appeal period, it is clear that right knee instability existed at the time the Veteran filed his initial service-connection claim.  Accordingly, a 10 percent rating is assigned for the Veteran's right knee instability under Diagnostic Code 5257 from July 17, 2008 [the date of the Veteran's claim], and for all times thereafter.  To this extent only, the appeal is granted.


Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.                    See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.  

According to VA regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected right knee disabilities.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the evidence demonstrates that the Veteran's right knee disability is manifested by pain and lateral instability that is slight, as well as degenerative arthritis with limitation of motion.  Such symptomatology is specifically contemplated under the rating criteria for the Veteran's currently-assigned 10 percent respective ratings.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  The Board therefore has determined that referral of the Veteran's service-connected right knee disabilities for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Rice considerations

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Although the record reflects that the Veteran is not currently employed, the record does not suggest that the Veteran cannot work because of his service-connected disabilities, nor has the Veteran alleged that he cannot work because of his service-connected disabilities alone.  Accordingly, the Board concludes that a claim for total disability based on unemployability has not been raised by either the Veteran or the record.


ORDER

Service connection for left knee arthritis is granted.

Entitlement to an initial rating greater than 10 percent for service-connected right knee arthritis is denied.

Entitlement to an initial rating of 10 percent, but no higher, for service-connected right knee instability is granted, effective July 17, 2008, subject to controlling regulations applicable to the payment of monetary benefits.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


